FILED
                           NOT FOR PUBLICATION
                                                                            MAR 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TERRY WILLIAMS-ILUNGA,                           No.   15-55599

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-05415-DDP-AJW
 v.

DIRECTORS/TRUSTEES OF                            MEMORANDUM*
PRODUCER-WRITERS GUILD OF
AMERICA PENSION PLAN; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                       Argued and Submitted March 7, 2017
                              Pasadena, California

Before: REINHARDT, TASHIMA, and NGUYEN, Circuit Judges.

      We affirm the dismissal of all three counts in Terry Williams-Ilunga’s

(“Williams”) complaint.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. As to Count I, the jurisdictional dismissal in Williams’ first federal action

has preclusive effect with respect to the issue of subject matter jurisdiction. See

United States v. Van Cauwenberghe, 934 F.2d 1048, 1057 (9th Cir. 1991); 18A C.

Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 4436 (3d ed.).

Under the issue preclusion doctrine, “[w]hen an issue of fact or law is actually

litigated and determined by a valid and final judgment, and the determination is

essential to the judgment, the determination is conclusive in a subsequent action

between the parties, whether on the same or a different claim.” B & B Hardware,

Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1303 (2015) ((quoting Restatement

(Second) of Judgments § 27 (1980)). Here, the dismissal of Williams’ first federal

action satisfies all of these requirements with respect to subject matter jurisdiction.

Williams is precluded from establishing subject matter jurisdiction in this case.




                                           2
      Dismissal of Williams’ first action was not based on a “curable defect” in

jurisdiction, but rather was based on Rooker-Feldman.1 Under Rooker-Feldman,

there is no defect to be cured: a subsequent federal claim is completely barred if it

amounts to “a de facto appeal from a state court judgment.” Kougasian v. TMSL,

Inc., 359 F.3d 1136, 1139 (9th Cir. 2004).


      2. Assuming that Count II is premised on a benefits dispute under ERISA §

502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), the claim was properly dismissed

pursuant to the Rooker-Feldman doctrine. Rooker-Feldman bars federal

jurisdiction where a plaintiff “complain[s] of a legal injury caused by a state court

judgment, based on an allegedly erroneous legal ruling, in a case in which the

federal plaintiff was one of the litigants.” Noel, 341 F.3d at 1163. Here, the state

court in a previous interpleader action entered an order purporting to resolve all



      1
        “The Rooker–Feldman doctrine takes its name from Rooker v. Fidelity
Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), and District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d
206 (1983). Under Rooker-Feldman, a federal district court does not have subject
matter jurisdiction to hear a direct appeal from the final judgment of a state court.
Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).” In other words, Rooker-
Feldman bars subject matter jurisdiction over cases in which “the losing party in
state court file[s] suit in federal court after the state proceedings ended,
complaining of an injury caused by the state-court judgment and seeking review
and rejection of that judgment.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 291 (2005).
                                           3
claims to the benefits in question. To the extent that Williams continues to dispute

the amount of benefits to which she is entitled, her claim is barred because it

“asserts as a legal wrong an allegedly erroneous decision by a state court, and

seeks relief from a state court judgment based on that decision.” Id.

      If Count II is a claim for breach of fiduciary duty under ERISA § 502(a)(2)

and (3), 29 U.S.C. § 1132(a)(2) and (3), Williams fails to state a claim upon which

relief can be granted. The Plan itself cannot be sued for breach of fiduciary duty.

See Acosta v. Pac. Enters., 950 F.2d 611, 618 (9th Cir. 1991), as amended on reh’g

(Jan. 23, 1992). Williams also fails to state a claim for breach of fiduciary duty

against the the lawyer-defendants, Neelam Chandna, Jeffrey David Sackman, and

the law firm of Reich, Adell & Cvitan. Lawyers may be treated as fiduciaries under

ERISA only if they “perform more than the usual professional services.” Concha v.

London, 62 F.3d 1493, 1502 (9th Cir. 1995). Williams’ threadbare factual

allegations against the lawyer-defendants do not allege anything more than the

provision of ordinary professional services.

      3. Count III alleges a claim against all defendants for violation of ERISA §

510, 29 U.S.C. § 1140. On this count, Williams’ prayer for relief “[a]gainst all

defendants for the loss to [her] pension benefits because of the Willis [Qualified

Domestic Relations Order (“QDRO”)]” amounts to a request for equitable relief


                                           4
from the effect of the Willis QDRO. In other words, Williams effectively seeks

relief from the allegedly erroneous state court judgment in the interpleader action,

which reaffirmed the validity of the Willis QDRO. Therefore, her § 510 action is

barred by the Rooker-Feldman doctrine. See Noel, 341 F.3d at 1164.

      4. For the foregoing reasons, the judgment of the district court is

AFFIRMED.




                                          5